Citation Nr: 1820125	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-32 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a residual neck scar status-post laminectomy and discectomy of the cervical spine.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that proceeding is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDING OF FACT

There is no remaining case or controversy with respect to the issue of entitlement to a higher initial evaluation for a residual neck scar status-post laminectomy and discectomy of the cervical spine.   


CONCLUSION OF LAW

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for a residual neck scar status-post laminectomy and discectomy of the cervical spine is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2013 rating decision, the RO granted a separate evaluation for a scar of the cervical spine associated with service-connected degenerative disc disease and spondylosis of the cervical spine (claimed as upper back muscle spasms).  The RO assigned a noncompensable evaluation effective from January 27, 2012, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  In June 2013, the Veteran filed a notice of disagreement with the May 2013 rating decision regarding the evaluation assigned for his service-connected scar of the cervical spine (claimed as upper back muscle spasm) and specifically indicated that he was seeking a 10 percent evaluation.  

Prior to promulgation of a decision in the appeal and after certification of the appeal to the Board, the RO issued a January 2018 rating decision.  In that decision, the RO determined that there was clear and unmistakable error (CUE) in the May 2013 rating decision and assigned a 10 percent evaluation for a scar of the cervical spine status-post laminectomy and discectomy (previously rated as a scar of the cervical spine under Diagnostic Code 7805) effective from May 24, 2010.  Thus, he has been granted a 10 percent evaluation for the entire appeal period, which was the benefit sought on appeal.

The Board notes that the RO previously granted a 10 percent evaluation for pain associated with the Veteran's scar of the cervical spine effective from May 24, 2010, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  See June 2011 rating decision.  In addition, to the extent that the Veteran has contended that he suffers from headaches and nerve damage as a result of his service-connected scar of the cervical spine, the Board notes that the Veteran has been separately service-connected and evaluated for headaches, radiculopathy of the right and left upper extremities (claimed as nerve damage), and cervical spine degenerative disc disease with spondylosis.  Those issues are not currently on appeal to the Board.

Based on the foregoing and given the Veteran's clear intent to limit his appeal, there is no remaining case or controversy with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for a residual neck scar status-post laminectomy and discectomy of the cervical spine.  See AB v. Brown, 6 Vet. App. 35, 39-39 (1993).  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue before the Board.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


